


EXHIBIT 10.3


FORM OF AWARD AGREEMENT [EXECUTIVE]


2012 Restricted Stock Unit Award Agreement
NCR Corporation 2011 Amended and Restated Stock Incentive Plan


You have been awarded a number of restricted stock units (the “Stock Units”)
under the NCR Corporation 2011 Amended and Restated Stock Incentive Plan (the
“Plan”), as described on the restricted stock unit information page on the
website (www.netbenefits.fidelity.com) of the third party Plan administrator
(the “TPA”) for NCR Corporation (referred to herein, together with its affiliate
companies, as “NCR” or the “Company”), effective as of the date of grant of this
award (the “Grant Date”), subject to the terms and conditions of this 2012
Restricted Stock Unit Award Agreement (this “Agreement”) and the Plan.
Capitalized terms used but not defined herein are defined in the Plan.
1.    Grant of Stock Units. Subject to the terms and conditions of this
Agreement, the Stock Units will become non-forfeitable (“Vested”) on the third
anniversary of the Grant Date (the “Vesting Date”), provided that you are
continuously employed by NCR through and until the Vesting Date.


2.    Certain Events Prior to Vesting Date. The Plan provides for what happens
in connection with certain events prior to vesting of the Stock Units. The
following chart describes the more common events. Except as otherwise provided
below, if your employment with NCR terminates prior to the Vesting Date for any
reason, the Stock Units will automatically terminate and be forfeited and no
shares or cash will be issued or paid (as the case may be).


Termination Provisions
Termination Event
Treatment of Stock Units
Death, Disability or Involuntary Termination
Prorated Vesting-The pro rata portion of the Stock Units that will become Vested
will be determined by multiplying the number of Stock Units awarded pursuant to
this Agreement by a fraction, the numerator of which is the number of full and
partial months of employment that you completed after the Grant Date, and the
denominator of which is 36 (the “Pro-rata Fraction).
Change in Control Termination or Good Reason Termination.
Full Vesting-The Stock Units shall become fully Vested immediately upon your
Termination of Employment.



For purposes of this Agreement, “Disability” means Termination of Employment (as
defined in the Plan) with NCR as a result of a disability for which you qualify
for benefits under the NCR Long-Term Disability Plan or another long-term
disability plan sponsored by NCR. “Involuntary Termination” means Termination of
Employment by the Company for any reason other than for Cause (as defined in the
Plan), excluding termination by the Company during the twenty-four (24) months
following a Change in Control. “Change in Control Termination” means a
Termination of Employment by the Company or the continuing entity other than for
Cause (as defined in the NCR Change in Control Severance Plan, to the extent
that you are a participant in the NCR Change in Control Severance Plan at the
time of such Termination of Employment; otherwise as defined in the Plan) or
Disability occurring during the twenty-four (24) months following a Change in
Control wherein this Award is assumed, converted or replaced by the continuing
entity. “Good Reason Termination” means, if you are a participant in the NCR
Change in Control Severance Plan, or an NCR policy or similar arrangement that
defines “Good Reason” in the context of a resignation following a Change in
Control, your Termination of Employment for Good Reason as so defined




--------------------------------------------------------------------------------




within twenty-four (24) months following a Change in Control.
Change in Control. Notwithstanding any provisions in this Agreement to the
contrary other than Sections 5, 10, 11, 13, 21, in the event a Change in Control
occurs prior to the Vesting Date and the Stock Units are not assumed, converted
or replaced by the continuing entity, the Stock Units shall become fully Vested
immediately prior to the Change in Control.  
3.    Settlement of Stock Units. Except as may otherwise be provided in this
Section or pursuant to an election under Section 14(k) of the Plan, Vested Stock
Units will be paid to you within thirty (30) days after the date that such Stock
Units become Vested in shares of NCR common stock (such that one Stock Unit
equals one share of NCR common stock) or, in NCR's sole discretion, in an amount
of cash equal to the Fair Market Value of such number of shares of NCR common
stock on date that immediately precedes the Vesting Date (or such earlier date
upon which the Stock Units have become Vested pursuant to Section 2 of this
Agreement), or a combination thereof.


4.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt therefrom, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.


5.    Confidentiality. By accepting this Award, except to the extent disclosure
is required by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Stock Units will be forfeited if you violate the terms and conditions of
this Section 5.


6.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the common stock, the Award shall be equitably adjusted
in accordance with Section 3(d) of the Plan.


7.    Nontransferability. At all times before the Vesting Date, the Stock Units,
to the extent not fully Vested, may not be sold, transferred, pledged, assigned
or otherwise alienated, except by beneficiary designation, by will or by the
laws of descent and distribution upon your death. As soon as practicable after
the Vesting Date (or such other date as Stock Units become payable in accordance
with Section 2), if Stock Units are to be paid in the form of shares of NCR
common stock, NCR will instruct its transfer agent and/or its TPA to record on
your account the number of such shares underlying the number of Stock Units, and
such shares will be freely transferable.


8.    Dividends. Any cash dividends declared before the Vesting Date on the
shares underlying unvested Stock Units shall not be paid currently, but shall be
converted into additional Stock Units. Any Stock Units resulting from such
conversion (the “Dividend Units”) will be considered Stock Units for purposes of
this Agreement and will be subject to all of the terms, conditions and
restrictions set forth herein. As of each date that NCR would otherwise pay the
declared dividend on the shares underlying the Stock Units (the “Dividend
Payment Date”) in the absence of the reinvestment requirements of this Section,
the number of Dividend Units will be determined by dividing the amount of
dividends otherwise attributable to the Stock Units but not paid on the Dividend
Payment Date by the Fair Market Value of NCR's common stock on the Dividend
Payment Date.


9.    Withholding. If the Company, in its sole discretion, determines that it
has incurred or will incur any obligation to withhold taxes as a result of your
Award, the Company may withhold the number of shares it determines is required
to satisfy such liability and/or the Company may




--------------------------------------------------------------------------------




withhold amounts from other compensation to the extent required to satisfy such
liability under federal, state, provincial, local, foreign or other tax laws. In
lieu of withholding the value of shares, the Company may require a recipient of
an Award to reimburse the Company for any such taxes required to be withheld
upon such terms and conditions as the Company may prescribe, including requiring
you to sell shares of NCR common stock to cover the withholding requirement


10.    Misconduct. The Stock Units, to the extent not fully Vested, will be
forfeited if the Committee determines that you engaged in misconduct in
connection with your employment with NCR.


11.    Noncompetition and Nonsolicitation. In exchange for the consideration you
are receiving pursuant to the terms of this Agreement, you agree that during
your employment with NCR and for a twelve month period after its termination (or
if applicable law mandates a maximum time that is shorter than twelve months,
then for a period of time equal to that shorter maximum period), regardless of
the reason for termination, you will not yourself or through others, without the
prior written consent of the Chief Executive Officer of NCR:


(a)perform services, directly or indirectly, (i) of the type conducted,
authorized, offered, or provided by you on behalf of NCR within the two years
prior to termination of your NCR employment; (ii) in connection with products,
services, systems or solutions that are similar to or serve the same functions
as those with respect to which you worked for NCR within the last two years of
your NCR employment; (iii) on behalf of yourself or a person or entity in
competition with NCR that is not one of the named “Competing Organizations”
either on the list below in this Section 11 or, as applicable, on the list
currently in effect at the time of termination of your NCR employment (available
from the NCR Human Resources intranet website; the list as of February 2012 is
set forth below in subparagraph (g)); and (iv) anywhere within the United
States, or in any State or territory thereof in which NCR does or did business
during your NCR employment, all of which States or territories are deemed to be
separately set forth here and the names of which are incorporated by reference;


(b)perform services, directly or indirectly, (i) of the type conducted,
authorized, offered, or provided by you on behalf of NCR within the two years
prior to termination of your NCR employment; (ii) in connection with products,
services, systems or solutions that are similar to or serve the same functions
as those with respect to which you worked for NCR within the last two years of
your NCR employment; and (iii) on behalf of any named “Competing Organization”
either on the list below in this Section 11 or, as applicable, on the list
currently in effect at the time of termination of your NCR employment (available
from the NCR Human Resources intranet website; the list as of February 2012 is
set forth below in subparagraph (g));


(c)directly or indirectly recruit, hire, solicit or induce, or attempt to
recruit, hire, solicit or induce, any employee of NCR, its subsidiaries or
affiliates, to terminate his or her employment with NCR, its subsidiaries or
affiliates; or


(d)solicit or attempt to solicit the business of any NCR customers or actively
sought prospective customers with which you had material contact during the last
two years of your NCR employment. “Material contact” means the contact between
you and each customer or actively sought prospective customer (i) with which you
dealt on behalf of NCR, (ii) whose dealings with NCR were coordinated or
supervised by you, (iii) about whom you obtained confidential information in the
ordinary course of business as a result of your association with NCR, or (iv)
who receives products




--------------------------------------------------------------------------------




or services authorized by NCR, the sale or provision of which results or
resulted in compensation, commissions, or earnings for you within the two years
prior to the date of the your termination.


(e)    All references to “NCR” in this Section 11 shall be deemed to include its
subsidiaries and affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Radiant Systems employee.
(f)    The covenants contained within this Section 11 are a material component
of the consideration for this agreement. If you breach any of these covenants,
NCR shall be entitled to all of its remedies at law or in equity, including but
not limited to money damages and injunctive relief. In the event of such a
breach, in addition to NCR's other remedies, any unvested Stock Units will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Stock Units that vested during the eighteen
(18) months prior to the date of your termination of employment (or if
applicable law mandates a maximum time that is shorter than eighteen (18)
months, than for a period of time equal to the shorter maximum period), without
regard to whether you continue to own the shares associated with such Stock
Units or not.
(g)    For purposes of this Agreement, “Competing Organizations” shall be the
following as of February 2012. The list of Competing Organizations is updated
and revised from time to time, and such updated lists shall be deemed a part of
this Agreement; the current list may be obtained from the NCR Law Department or
the NCR Human Resources Department upon request, or from the NCR Human Resources
intranet website.
Agilysys
Hyosung
Pinnacle Corporation
Amadeus
IBM
POSitech
Arinc.
IER
Redbox
Casio America, Inc.
Intuit
Retail Pro International
Coinstar/Redbox
Itautec
Retalix
Dell, Inc.
JDA Software
Schades-Heipa
Diebold
KAL (Korala Associates)
Sharp
Dresser
Kiosk (KIS)
SITA
Eastcom
LGN-Sys
Sonic Solutions
EPIC
Mahathi
Talaris
Epicor
Micros Systems
Tolt
Fujitsu
Nashua
Unisys
Getronics
Netflix
Verifone
Gilbarco Veeder-Root
NRT
Vista
Glory
Oki
Wand
GRG Banking Equipment
Panasonic Corporation
Wincor
Hewlett Packard
PAR Technology Corporation
Xpient
Hitachi
Pendum
 



12.    Dispute Resolution. By accepting this Award, you agree that, where
permitted by local law, any controversy or claim arising out of or related to
this Agreement or your employment with NCR shall be resolved by binding
arbitration. If you are employed in the United States, the arbitration shall be
pursuant to the then current rules of the American Arbitration Association in or
near the city where you work or worked for NCR. If you are employed outside the
United States,




--------------------------------------------------------------------------------




where permitted by local law, the arbitration shall be conducted in the regional
headquarters city of your NCR business organization. The arbitration shall be
held before a single arbitrator who is an attorney. The arbitrator's decision
and award shall be final and binding and may be entered in any court having
jurisdiction. For arbitrations held in the United States, issues of
arbitrability shall be determined in accordance with the federal substantive and
procedural laws relating to arbitration; in all other respects, this Agreement
shall be governed by the laws of the State of Georgia, without regard to its
conflict-of-laws principles. Each party shall bear its own attorney fees
associated with the arbitration; other costs, and the expenses of the
arbitration, shall be borne as provided by the rules of the American Arbitration
Association or by similar applicable rules for an arbitration held outside the
United States. If any portion of this paragraph is held unenforceable, it shall
be severed and shall not affect the duty to arbitrate nor any other part of this
paragraph


Notwithstanding the preceding subparagraph, you acknowledge that if you breach
any of the covenants set forth in Section 11, NCR will sustain irreparable
injury and will not have an adequate remedy at law. As a result, you agree that
in the event of your breach of any of the Section 11 covenants, NCR may, in
addition to any other remedies available to it, bring an action in a court of
competent jurisdiction for equitable relief pending appointment of an arbitrator
and completion of an arbitration, and in such instance shall not be required to
post a bond.


13.    Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent that the Stock Units constitute
“Covered Incentive Compensation” subject to the terms of NCR's Compensation
Recovery Policy, as the same may be in effect from time to time (the
“Compensation Recovery Policy”), then, notwithstanding any other provision of
this Agreement to the contrary, you may be required to forfeit or repay any or
all of the Stock Units pursuant to the terms of the Compensation Recovery
Policy. Further, you acknowledge and agree that NCR may, to the extent permitted
by law, enforce any repayment obligation pursuant to the Compensation Recovery
Policy by reducing any amounts that may be owing from time to time by NCR to
you, whether as wages, severance, vacation pay or in the form of any other
benefit or for any other reason.


14.    Beneficiaries. Subject to the terms of this Agreement, you may at any
time designate, through the TPA, one or more beneficiaries to receive all or
part of any shares of NCR common stock underlying the Stock Units to be
distributed in case of your death, and you may change or revoke such designation
at any time. In the event of your death, any such shares distributable hereunder
that are subject to such a designation will be distributed to such beneficiary
or beneficiaries in accordance with this Agreement. Any other shares of NCR
common stock underlying the Stock Units not designated by you will be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the shares of NCR common
stock underlying the Stock Units in question may be transferred to your estate,
in which event NCR will have no further liability to anyone with respect to such
shares.


15.    Information Disclosure. By accepting this Award, you agree that data,
including your personal data, necessary to administer this Award may be
exchanged among NCR and its subsidiaries and affiliates as necessary, and with
any vendor engaged by NCR to administer this Award. You also consent to
receiving information and materials in connection with this Award or any
subsequent awards under the Plan or any successor thereto, including without
limitation any prospectuses and plan documents, by any means of electronic
delivery available now and/or in the future (including without limitation by
e-mail, by website access and/or by facsimile), such consent to remain in effect
unless and until revoked in writing by you.




--------------------------------------------------------------------------------




 
16.    Application to Other Compensation. Your participation in the Plan is
voluntary.  The value of this Award is an extraordinary item of income, is not
part of your normal or expected compensation and shall not be considered in
calculating any severance, redundancy, end of service payments, bonus,
long-service awards, pension, retirement or other benefits or similar payments. 
The Plan is discretionary in nature.  This Award is a one-time benefit that does
not create any contractual or other right to receive additional awards or other
benefits in the future.  Future grants, if any, are at the sole grace and
discretion of NCR, including but not limited to, the timing of the grant, amount
and vesting provisions. 


17.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.


18.     Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee.
19.     Provisions Applicable to Participants in Jurisdictions outside the
United States. Notwithstanding any provision of this Agreement or the Plan to
the contrary, if you are or become subject to the laws of a jurisdiction outside
the United States, your Award shall be subject to the laws and requirements of
such jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent necessary or advisable to comply
with the applicable local laws or to facilitate the administration of this
Agreement and the Plan. In addition, the Committee may take any other action,
including amending this Agreement, before or after an Award is made, that it
deems necessary or advisable to obtain approval or comply with any necessary
local governmental regulatory requirements or exemptions to the extent such
amendment is permissible under the Plan with or without your prior written
consent.
20. Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to the law
governing this Agreement and any claims arising under or relating to it, Section
12 of this Agreement shall prevail.
21.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR's Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited.
22.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic signature
acceptable to the Company, by the date established by the Company and set forth
on the website of the TPA at (www.netbenefits.fidelity.com); on which this
Agreement is posted.




